internal_revenue_service department of the treasury number release date index numbers 860d washington dc person to contact telephone number refer reply to cc fip plr-132536-00 date date series c legend series a series b_trust a_trust b_trust c sponser trustee firm state x state y date date date date date date date plr-132536-00 date date date date year dear this is in reply to a letter dated date requesting a ruling that trust a_trust b and trust c each be granted an extension of time to elect to be treated as a real_estate_mortgage_investment_conduit remic under sec_860d of the internal_revenue_code facts sponsor a state x corporation is in the business of securitizing residential mortgage loans that it generates or acquires sponsor frequently enters into multiple securitization transactions in any calendar_year series a series b and series c each one a series and collectively the series were formed under the laws of state y and are accrual_method calendar_year taxpayers the series were formed to securitize pools of mortgage loans pursuant to the terms of a pooling and servicing agreement agreement entered into by the series sponsor and trustee each of the series has a_trust each one a_trust and collectively the trusts that corresponds to it trust a_trust b and trust c are the lower tier entities of the series sponsor is also pursuant to the agreement the master servicer of the trusts each of the trusts’ start-up_day as defined in sec_1_860g-2 of the income_tax regulations is as follows trust a date trust b date and trust c date each of the series of which the trusts are a part were intended to qualify as two-tier remic structures trustee is a corporation unrelated to sponsor trustee was appointed to be trustee of the trusts and is responsible among other duties for the administration of the trusts firm was engaged to prepare the federal_income_tax returns on behalf of the series under this type of engagement firm would usually prepare documents relating to federal_income_tax compliance matters and the election to treat the assets of each of the series as a remic for its first tax_year year consistent with the statement in the prospectus supplements each of the trusts intended to elect remic status firm filed plr-132536-00 a form ss-4 on the following dates on behalf of each of the series requesting an ein and indicated that each of the series would elect to be treated as a remic series a series b series c filed date filed date filed date the prospectus supplements indicate on the inside cover pages that each of the series intended to cause an election to be made to treat each of the series as a remic for federal_income_tax purposes the prospectus supplements however did not clearly indicate that more than one tier existed for the series based on past established practice the prospectus supplements stated the number of tiers of each remic and the number of the residual holders involved in the case of the series a firm employee read the prospectus supplements and mistakenly concluded that series a b and c were single-tier remics at the time the returns for the series were filed firm had not received the agreements for those transactions according to treasury regulations remic status is elected by filing a form_1066 u s real_estate_mortgage_investment_conduit income_tax return for the trust by the 15th day of the fourth month following the close of its first tax_year ie by date in the case of each of the series since firm mistakenly believed that the series were all single-tier remics instead of double-tier remics firm only filed the upper tier trust forms firm’s error was ultimately discovered by another firm employee around date while the employee was examining the prospectus supplements in conjunction with the agreement while reviewing a proposed transaction for sponser the new deal did not specify in the prospectus supplement the number of tiers being issued after determining that the agreement was more precise than the prospectus supplement in the discussion of tax issues firm’s employee promptly obtained all the agreements for all of sponser’s previous issues that firm services and discovered that similarly in the earlier transactions the agreement was more precise than the prospectus supplement at the time the returns for each of the series were filed firm had not received the agreements for those transactions upon discovering the that the remic election had not been made for the lower tier trusts firm notified sponser by date firm filed forms ss-4 with the service requesting ein numbers for each of the trusts the three series have filed amended forms to reflect the proper number of tiers amended schedule qs have been prepared as well and issued to sponser as the holder of the residual interests forms for year for the trusts the lower tiers were signed on date and forwarded to trustee for filing schedule qs have been prepared for the trusts and issued to sponser as the holder of the residual interests schedule qs have been prepared for the trusts and issued to sponser as the holder of the residual interests plr-132536-00 on date firm submitted a request for a private_letter_ruling requesting relief under sec_301_9100-1 of the procedure and administration regulations to allow each of the trusts an extension of time to elect remic treatment law and analysis sec_860d of the code provides that an entity which meets the requirements of a remic under sec_860d may elect to be treated as a remic for its first taxable_year and that such election must be made on the return for its first taxable_year sec_1_860d-1 provides that a qualified_entity makes a remic election by timely filing for its first taxable_year a form_1066 signed by a person authorized to sign that return this regulation also provides a reference to sec_301_9100-1 for rules regarding extensions of time for making elections sec_1_860f-4 provides that the due_date and any extensions for filing a remic’s annual tax_return are determined as if the remic were a partnership therefore pursuant to sec_1_6013-1 a remic’s annual return must be filed on or before the fifteenth day of the fourth month following the close of the taxable_year unless an extension is granted sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i sets forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money plr-132536-00 conclusion based on the information and representations submitted we conclude that the trusts have satisfied the requirements for granting a reasonable extension of time to elect remic status therefore each of the trusts is granted a reasonable extension of time to elect remic status for purposes of sec_860d and sec_1_860d-1 accordingly the elections made on the forms filed for the trusts for year will be considered to have been timely filed this ruling is limited to the timeliness of the remic election of the trusts this ruling does not relieve the trusts from any penalty that they may owe as a result of their failure to timely file form_1066 this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether each of the series or the trusts meets the requirements of a remic under sec_860d no opinion is expressed with regard to whether each of the trust’s tax_liability is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the provisions of a power_of_attorney currently on file we are sending a copy of this ruling letter to your authorized representative sincerely yours acting associate chief_counsel financial institutions and products by alice m bennett chief branch enclosures copy of this letter sec_6110 copy
